 

 
   

RD10

AURUM TELEMEDIA

order and cot n (except as noted) for carriage SUBJECT TO THE C
CONTRACT. ALL GOODS MAY BE CARRIED BY ANY OTHER MEANS INCLUDIN'

 

27 PILL HILL LANE
USA ©2332 DUXBURY
PHONE: 0017819345534

ANY OTHER CARRIER UNLESS SPECIFIC CONTRARY INSTRUCTIONS ARE GIVEN BY THE
SHIPPER, AND SHIPPER AGREES THAT THE SHIPMENT MAY BE CARRIED VIA
INTERMEDIATE STOPPING PLACES WHICH THE CARRIER DEEMS APPROPRIATE. THE
SHIPPER’S ATTENTION IS DRAWN TO THE NOTICE CONCERNING CARRIER’S LIMITATION
-OF LIABILITY in the Conditions of Contract. Shipper may increase such limitation of liability
by declaring a higher value for carriage and paying a supplemenial charge if required. -

 

Issuing Carrier’s Agent Name and City —

AL JASER INTL CARGO

PREDGRT "PREPAID :
NOTIFY: CARGO SAVE INC:
179 3@ 14th AVE JAMAICA NY

4

 

Agent’s IATA Code “Account No.

65761636.

 

11434 USA, MR:HARRY GIB 30N

 

Airport of Departure (Addr. of First Carrier) and Requested Routing

DOHA INTL AIRPORT

Reference Number Optional Shipping Information

 

 

To By First Carrier Homing andibestiiation to by

ORD) QR

 

 

 

v7] CHGS [_WIVAL
Currence\
Y| Code |Sep [cout

QAR) K

Other.

Declared Value for Carriage | Declared Value for Customs
PPD | COLL

NVD NCV.

 

to by

 

 

 

 

 

 

 

 

 

 

CI 4 T Chiperjet Destination

 

27 /S Easusted Flight/Date
rs |
a7

INSURANCE - If carrier offers insurance, and such insurance is
requested in accordance with the conditions thereof, indicate
amount to be insured in figures in field "Amount of Insurance"

Amount of Insurance

 

 

 

Handling Information

DOCS ATTACHED PLZ INFM CNEE

These commodities, technology or software were exported from the United States in accordance with the Export Administration Regulations. Diversion contrary to USA law prohibited

ON ARRIVAL...

 

“SCl

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee = Gross kg} | Rate Class Chargeable i Rate = Total Nature and Quantity of Goods
: "ROP ae be Commodity Weight 7a Charge (incl. Dimensions or Volume)
"| 4600. OK) GI 1600.0 | AS AGREED AS AGRRED| | DRAG RACE CAR
RETURN AMERICAN GOODS
CHSS NO: PCC2231116 =
MAKE CHVROLET 2010
& CYLINDERS 4@ HP
COLOR: BBUE / YELLOW
CARNET NO: 446627
Prepaid Weight Charge Collect Other Charges
AS AGRRED UO
Valuation Charge Se : 2
oe AW32200,0@ MYC:2750.00 XDC:550.00
a K3B: 30,00 SCA: 15,00 . FEA:137<50
: AWA: 20.00 3a
Total Other Charges Due Agent Shipper certifies tha UY, Areof are. caireet and that insofar as any part of the consignment

 

200,00 =|
S Total Other Charges Due Carrier __

FFSATT 3750

 

 

   

 

 

     
 

contains dangerogs gf

. lastly described by name and is in proper condition for carriage
by air according tb aide Any :

ESS

 

 

     

 

 

 

 

  

 

 

 

 

 

 

: - Shipper or his Agent
Total Prepaid Total Collect VATIOND :
Currency Conversion Rates CC Charges in Dest. Currency 27 FES 2 01 1 DOHA s GATAR 2
: Executed on (date) : at (place) Signature of Issuing Carrier or it~” i
For Carers se only \ iatoes at Destination so! Collect Charges é Z =
_at Destination 157 -4579 00

 

 

Printed in Bahrain by Oriental Press

Original 2 (for Consignee)

   

  
   
10

1

ms

12

 

 

 

 

Holder and address / Titulaire et adresse CPD
SS
SHEIKH KHALID HAMAD K. H. AL-THAML,  __. Valid for not more than one year, that is until
Validité n’excédant pas un an, soit jusqu’au

12/02/2012

 

inclusive / inclus

 

Issued by / Délivré par

The validity of this carnet is subject to compliance by the holder during
this period with the customs laws and regulations of the country/
customs territory visited /

: i Ce carnet reste valable sous réserve que le titulaire ne cesse de remplir, pen-
Qatar Automobile and Touring Club dant cette période, les conditions prévues par les lois et reglements douaniers
du pays/territoire douanier visité.

 

Validity extended until / Validité prolongée jusqu’au*

 

 

Ay
FiA
CARNET DE PASSAGES EN DOUANE

FOR MOTOR VEHICLES AND TRAILERS / POUR VEHICULES A MOTEUR ET REMORQUES

 

This carnet is issued for the vehicle registered in / Under no. /
Ce carnet est délivré pour le véhicule immatriculé en............:000-.--- QATAR i Sous le n° 446627

This carnet, which has been drawn up in accordance with the provisions of the Customs Conventions on the
Temporary Importation of Private Road Vehicles (1954) and Commercial Road Vehicles (1956),
both amended in 1992, may be used in the countries/customs territories listed on the back cover of this document,
under guarantee of the authorized associations indicated.

It is issued on condition that the holder re-exports the vehicle within the specified period of validity
and complies with the customs laws and regulations relating to the temporary admission of motor vehicles
in the countries/customs territories visited under the guarantee, in each country where the document is valid,
of the authorized association affiliated to the undersigned international organization.
ON EXPIRY, THE CARNET MUST BE RETURNED TO THE ASSOCIATION WHICH DELIVERED IT TO THE HOLDER. /

Ce carnet, qui a été élaboré selon les dispositions des Conventions douaniéres relatives a
importation temporaire des véhicules routiers privés (1954) et des véhicules routiers commerciaux (1956), révisées en 1992,
peut étre utilisé dans les pays/territoires douaniers qui figurent au dos de la couverture de ce document,
sous la garantie des associations autorisées indiquées.

A charge pour le titulaire de réexporter le véhicule dans le délai de validité imparti et de se conformer
aux-lois et reglements douaniers sur importation temporaire des véhicules a moteur
dans les pays/territoires douaniers visités, sous la garantie, dans chaque pays ot! le document est valable,
: ~ de l’Association agréée, affiliée a |’organisation internationale soussignée, -
A VEXPIRATION, LE CARNET DOIT ETRE RETOURNE A L’ASSOCIATION QUI L’A DELIVRE.

 

 

Signature of International Organizations / Signature of issuing Association / Holder’s signature /
Signature des Organisations internationales Signature de |’Association émettrice Signature du titulaire

(Qy¥-
\we
ea aaB-9 s

 

 

 

Responsible, by order, for the administration, The General Secretary. of
ADT Fo a. Hes: =

Tot oe (PR ee

10

10

11

12

 
  

”
oa BP wWoND +

COUNTERFOIL
SOUCHE

CARNET DE PASSAGES EN DOUANE
NI

@

nh

y:

rs
a
We:

-—= 06 29@e o os OM7WN DOA PW

ak 2 a et
oan oat WN += OO

A

rt
\

CARNET DE PASSAGES EN DOUANE
EXPORTATION VOUCHER
VOLET DE SORTIE

nN
oO

o @

NN
on

ny

i A
ee

\a

VOLET D’ENTREE
—- - = = +s O ON ON KW

sO NM + OC

IMPORTATION VOUCHER

CARNET DE PASSAGES EN DOUANE
Sa NS

©

tO
oo

 

 

     
 
 

took place on / a eu lieu le

at the customs office of / par le bureau de douane de

Customs officer’s signature /
Signature de l’agent de la douane

Valid until / Valable jusqu’au
12/02/2012

 

 

 

 

 

Holder (name, address) / Titulaire (nom, adresse)

SHEIKH KHALID HAMAD K. H. AL-THANI

Valid until / Valable jusqu’au

 

12/02/2012

Inclusive / inclus

 

 

Issued by /

Délivré par Qatar Automobile and Touring Club

 

DESCRIPTION OF VEHICLE / SIGNALEMENT DU VEHICULE

 
 

 

Registered in / Immiatriculé en .........cccccceeese eee QATAR. cccecctteceteeettteeee
Year of manufacture / Année de construction......20.10

Net weight of vehicle (kg) / Poids net du véhicule (kg) eave
Value of vehicle / Valeur du véhicule..........: QRs.,.150,000/= 7
Chassis 10. .........cccceeeseceeeeeeeeees PCCO223 1110... cece cceceeeeteeeeeneteeeees
Make / Marque s.sssecsssssscssssseseeessses CHEVROLET. ..cccccccccccscscssssiseecsceecssssnes
Engine no. / Moteur N° :

IMAG) / MARQUE... .-necenessnerscesnnenrenctet Lee OUN Ose n ren SDSReBUNUE Nl Sea Ua ie daaesenaeDOERY
No. of cylinders / Nombre de cylindres .................. 8 scocsnenncipcmnasennannnnsnennmesnasiand i
Horsepower / Nb. de CheVaux......eeeeseeseeeeeneees 40 de eeeeaceecaueeeneeeueeeeeeeenrereners

Coachwork / Carrosserie
Type (car, lorry... / voiture, camion...).

 

Colour / Couleur

Upholstery / Garnitures intérie@ures 0... eee cece cess eee ceeeeeeeaeeeseeseeeaesecsesaeeneaes

veelhcecssccsssesssssenes

No. seats or carrying capacity / Nombre de places ou C.U.
Equipment / Equipement

RADIO/RECORDER

Radio (make) / Appareil radio (marque)...
Spare tyres / Pneus de rechange

 

Other particulars / Divers

 

under no. / Sous le N°... eee 446627 ila aseecceian ena neaconuaianauicmyncccosicnss

 

Date of exportation / Customs office of exportation /
Date de sortie Bureau de douane de sortie

Voucher registered under no. /
Volet pris en charge sous le N°

Stamp
Timbre

Customs officer’s signature /
Signature de l’agent de la COUAME ........seccceeeseeeeeneeseseeneneeecteneneeeteseeneeeseneeteneeeees
To be returned to the customs office of importation at /

A retourner au bureau de douane C’entrGe Ce......eececeeceeeeeeseesenseenseseeeneeseeenees

where the carnet was registered under no. /
ou le carnet a été pris en charge sous le N°

 

 

 

 

Holder (name, address) / Titulaire (nom, adresse)

SHEIKH KHALID HAMAD K. H. AL-THANI

Valid until / Valable jusqu’au

= 12/02/2012

no.

 

 

Inclusive / inclus

 

Issued by /

Délivré par Qatar Automobile and Touring Club

 

 

DESCRIPTION OF VEHICLE / SIGNALEMENT DU VEHICULE

 

Registered in / Immatriculé ef... 0) 00 -\
Year of manufacture / Année de construction..... 20.10... cesses
Net weight of vehicle (kg) / Poids net du véhicule (kg)......4.Q00..KG..
Value of vehicle / Valeur du véhicule...... cee QRs...150,000/=..
Chassis no. ..........:ceceeeeeeeeeeeeel PCC2231110

Make / MarQUe......cesessssssssssssssessseeesesee.. CHEVROLET, eascsagousent
Engine-no.,/ Woteut: Nes cwcsser css ccrsamsevinerernvecienresmentianmeyens

Make / Marque...........::ccsccceecceeeeeeeeeeeeee CHEVROLET bo Sidlinnas tearen hssanrestneste eth
No. of cylinders / Nombre de cylindres ............... 8 herpes SMa cxarandh Seman cunenayaeanent
Horsepower / Nb. de ChevauX........eeeeeseseeeneeereees # 0 gquiewsivesuumeernvayaneeweoneunaers

Coachwork / Carrosserie
Type (car, lorry... / voiture, camion...)
Colour / Couleur

Upholstery / Garnitures intérieures

No. seats or carrying capacity / Nombre de places ou ©.U. uu... eects

Equipment / Equipement
ae ee eee RADIO/RECORDER

Badia frmablal / Annarail radian (marniial

UNGGEE 190.) SOUSS: NOs eee weecrheceua sa road anes aateriiste tuannes iauewstar tens woutees

 

  

7D

 

Customs office of importation /
Bureau de douane d’entrée

 

Voucher registered under no. /

Volet pris en charge sous le N°

 

Stamp

Timbre

Customs officer’s signature /
Signature de l’agent de la douane

 

 

 

 

 

 

 

 
